Exhibit 10.1

NN, INC.

PERFORMANCE SHARE UNITS AGREEMENT

2015-2017 Performance Share Units Award

NN, INC., a Delaware corporation (the “Company”), has granted to you the
Performance Share Units (“Performance Share Units”) specified in Exhibit A
attached hereto, which is incorporated into this Performance Share Units
Agreement (the “Agreement”) and deemed to be a part hereof. This award is
subject in all respects to the terms, definitions and provisions of the
Company’s 2011 Stock Incentive Plan (the “Plan”). Capitalized terms used in this
Agreement that are not specifically defined herein shall have the meanings
ascribed to such terms in the Plan.

 

Award Date: April 30, 2015

 

Performance Measurement Period: February 1, 2015 to December 31, 2017

 

Performance Measurement Date: December 31, 2017

 

Performance Goals: The Performance Goals and the range specifying the number of
Performance Share Units that may vest at specified levels of performance are
included in Exhibit A attached hereto.

 

Vesting Date: The Performance Share Units will vest on April 30, 2018, subject
to earlier vesting at the times indicated in Sections 5 and 7.

 

Settlement: Vested Performance Share Units will be settled by delivery of one
share of the Company’s Common Stock, $0.01 par value per share (“Shares”), for
each Performance Share Unit being settled. Settlement shall occur at the time
specified in Sections 3 and 5 hereof, as applicable.



--------------------------------------------------------------------------------

1. PERFORMANCE SHARE UNITS AWARD

The Compensation Committee of the Board of Directors of NN, Inc. (the
“Committee”) has granted to you an award of Performance Share Units as
designated herein subject to the terms, conditions and restrictions set forth in
this Agreement. The target number of Performance Share Units and the kind of
shares deliverable in settlement and other terms and conditions of the
Performance Share Units are subject to adjustment in accordance with Section 10
hereof and Plan Section 11(a).

 

2. PERFORMANCE GOALS

The Performance Goals are specified on the cover page of this Agreement and
Exhibit A hereto.

 

3. DETERMINATION OF PERFORMANCE SHARE UNITS VESTED; FORFEITURES; SETTLEMENT

Except as otherwise set forth in this Agreement, Performance Share Units shall
be subject to the restrictions and conditions set forth herein during the period
from the Award Date until the date such Performance Share Unit has become vested
and non-forfeitable such that there are no longer any Performance Share Units
that may become potentially vested and non-forfeitable (the “Restricted
Period”).

Performance Share Units are subject to vesting based on your service to the
Company during the Performance Measurement Period. The stated vesting date is
set forth on the cover page hereof. If, before the stated vesting date, there
occurs an event immediately after which you are not an employee of the Company,
its subsidiaries or an affiliate of the Company, you will become vested in
Performance Share Units only to the extent provided in Sections 5 or 7, and any
Performance Share Units that have not vested at or before such event shall be
canceled and forfeited.

In certain termination events as specified below and in connection with a
long-term Disability (as defined in Section 6), you will be entitled to vesting
of a proportionate number of the target number of Performance Share Units. The
formula for determining the proportionate number of the target number of
Performance Share Units you are entitled to is available by request from the
Office of the Corporate Secretary at 207 Mockingbird Lane, Johnson City,
Tennessee 37604.

The number of Performance Share Units vested shall be rounded to the nearest
whole Performance Share Unit, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

Performance Share Units that become vested shall be settled promptly within 60
days of April 30, 2018, by delivery of one Share for each Performance Share Unit
being settled; provided, however, that settlement of Performance Share Units
under Sections 5(a), (b), (c) or (d) shall be subject to the applicable
provisions of Plan Section 18. Until Shares are delivered to you in settlement
of Performance Share Units, you shall have none of the rights of a stockholder
of the Company with respect to the Shares issuable in settlement of the
Performance Share Units,

 

2



--------------------------------------------------------------------------------

including the right to vote the shares and receive distributions. Shares of
stock issuable in settlement of Performance Share Units shall be delivered to
you upon settlement in certificated form or in such other manner as the Company
may reasonably determine.

 

4. NONTRANSFERABILITY OF PERFORMANCE SHARE UNITS

During the Restricted Period and any further period prior to settlement of your
Performance Share Units, you may not sell, transfer, pledge or assign any of the
Performance Share Units or your rights relating thereto. If you attempt to
assign your rights under this Agreement in violation of the provisions herein,
the Company’s obligation to settle Performance Share Units or otherwise make
payments shall terminate.

 

5. RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement (defined below) prior to
settlement of Performance Share Units, you will be deemed vested in a
proportionate number of the target number of Performance Share Units granted as
determined by the Committee in accordance with Section 3. Any Performance Share
Units vested under this Section 5(a) shall be settled at the date such
Performance Share Units would have settled if you had continued to be employed
by the Company or a subsidiary or affiliate. Following your Retirement, any
Performance Share Units that have not vested will be canceled and forfeited.
“Retirement” means termination of service after the Participant has completed 10
years of service with the Company and has reached the age of 55.

(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 5(f)) by the Company or a subsidiary or
affiliate, prior to vesting of Performance Share Units, Performance Share Units
granted herein that have not become vested shall be canceled and forfeited, and
you shall have no right to settlement of any portion of the Performance Share
Units, except as may be determined otherwise by the Committee in its the sole
and absolute discretion.

(c) Termination Following a Change in Control. In the event that your employment
is terminated by the Company following a Change in Control (a “Qualifying
Termination”), you will be deemed vested in all of the Performance Share Units
at the Target Performance levels set forth on Exhibit A. Upon your Qualifying
Termination, any Performance Share Units that have not vested under this
Section 5(c) will be canceled and forfeited.

(d) Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Share Units granted herein that have
not vested shall be canceled and forfeited, and you shall have no right to
settlement of any portion of the Performance Share Units, except as may be
determined otherwise by the Committee in its the sole and absolute discretion.

(e) Special Distribution Rules to Comply with Code Section 409A. The Performance
Share Units constitute a “deferral of compensation” under Section 409A of the
Internal Revenue Code (the “Code”), based on Internal Revenue Service
regulations and guidance in effect on the Award Date. As a result, the timing of
settlement of your Performance Share Units will be

 

3



--------------------------------------------------------------------------------

subject to applicable limitations under Code Section 409A. Specifically, each
tranche of Performance Share Units will be subject to Plan Section 18, including
the following restrictions on settlement:

(i) Settlement of the Performance Share Units under Section 5(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h).

(ii) Settlement of the Performance Share Units under Sections 5(a) or 5(b) in
the event of a Change in Control will occur only if an event relating to the
Change in Control constitutes a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Treas. Reg. § 1.409A-3(i)(5) and only if your
Retirement under Section 5(a) or Termination Not for Cause under Section 5(b)
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h).

(f) Definition of “Termination Not for Cause.” For purposes of this Section 5, a
“Termination Not for Cause” means a termination initiated by the Company or a
subsidiary of the Company for reason other than (i) for “Cause” as defined in
any employment agreement between the Participant and the Company or (ii), if
there is no employment agreement between the Participant and the Company,
willful misconduct, activity deemed detrimental to the interests of the Company
and its subsidiaries and affiliates, or Disability (as defined in Section 6
below).

(g) Determination of Termination Date. For purposes of the Performance Share
Units, your employment will be considered terminated as of the date you are no
longer actively providing services to the Company or one of its subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, your right to vest in the Performance Share Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Company shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Performance Share Units (including whether you may still be considered to
be providing services while on a leave of absence).

 

6. DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. Upon the cessation of

 

4



--------------------------------------------------------------------------------

payments under such Disability pay plan, (i) if you return to employment status
with the Company or a subsidiary or affiliate, you will not be deemed to have
terminated employment, and (ii) if you do not return to such employment status,
you will be deemed to have terminated employment at the date of cessation of
such Disability payments, with such termination treated for purposes of the
Performance Share Units as a Retirement, death, Termination Not for Cause or
voluntary termination based on your circumstances at the time of such
termination.

 

7. DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary and
prior to settlement of Performance Share Units, you will be deemed vested in a
proportionate number of the target number of Performance Share Units. In the
case of your death, any Performance Share Units that have not vested will be
canceled and forfeited.

 

8. RESPONSIBILITY FOR TAXES

You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate of the Company, including your employer (“Employer”),
the ultimate liability for all income tax (including federal, state, local and
non-U.S. taxes), social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you or deemed by the Company or the Employer to be an
appropriate charge to you even if legally applicable to the Company or the
Employer (“Tax-Related Items”) is and remains your responsibility and may exceed
the amount actually withheld by the Company or the Employer.

By your acceptance of the Performance Share Units, you authorize the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
its withholding obligations by one or a combination of the following:

(a) withholding from your wages or other cash compensation paid to you by the
Company; or

(b) withholding from proceeds of the sale of Shares acquired upon settlement of
the Performance Share Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or

(c) withholding Shares to be issued upon settlement of the Performance Share
Units.

You agree to pay to the Company, including through withholding from your wages
or other cash compensation paid to you by the Company, any amount that the
Company may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations.

 

5



--------------------------------------------------------------------------------

9. DIVIDENDS AND OTHER ADJUSTMENTS

(a) Dividends or dividend equivalents that may be paid with respect to the
Performance Share Units that have vested, shall be paid in cash at the same time
that shares have been delivered to you in settlement of the Performance Share
Units in accordance with Section 3.

(b) The target number of Performance Share Units, the kind of securities
deliverable in settlement of Performance Share Units and/or any performance
measure based on per share results shall be appropriately adjusted in order to
prevent dilution or enlargement of your rights with respect to the Performance
Share Units upon the occurrence of an event referred to in Plan Section 11(a).
In furtherance of the foregoing, in the event of an equity restructuring which
affects the Shares, you shall have a legal right to an adjustment to your
Performance Share Units which shall preserve without enlarging the value of the
Performance Share Units, with the manner of such adjustment to be determined by
the Committee in its discretion. Any Performance Share Units or related rights
which directly or indirectly result from an adjustment to a Performance Share
Unit hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the granted Performance Share Unit and will be settled at
the same time as the granted Performance Share Unit.

 

10. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Share Units or any
other payment or right to payment under this Agreement be included as
compensation or earnings for purposes of any other compensation, retirement, or
benefit plan offered to employees of the Company or its subsidiaries or
affiliates unless otherwise specifically provided for in such plan. Performance
Share Units and the income and value of the same are not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits, or similar payments.

 

11. ACKNOWLEDGMENT OF NATURE OF PLAN AND PERFORMANCE SHARE UNITS

In accepting the Performance Share Units, you acknowledge, understand and agree
that:

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(b) The award of Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of
Performance Share Units, or benefits in lieu of Performance Share Units even if
Performance Share Units have been awarded in the past;

(c) All decisions with respect to future awards of Performance Share Units or
other awards, if any, will be at the sole discretion of the Company;

 

6



--------------------------------------------------------------------------------

(d) Your participation in the Plan is voluntary;

(e) The Performance Share Units and the Shares subject to the Performance Share
Units are not intended to replace any pension rights or compensation;

(f) Unless otherwise agreed with the Company, the Performance Share Units and
the Shares subject to the Performance Share Units, the income and value of the
same, are not granted as consideration for, or in connection with, the service
you may provide as a director of a subsidiary or an affiliate of the Company;

(g) The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(h) No claim or entitlement to compensation or damages arises from the
forfeiture of Performance Share Units, resulting from termination of your
employment or other service relationship with the Company, or any of its
subsidiaries or affiliates or the Employer (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Performance Share Units to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company, any of its subsidiaries or affiliates or the
Employer, waive your ability, if any, to bring such claim, and release the
Company, any subsidiary or affiliate and/or the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(i) Unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company;

(j) The following provisions apply only if you are providing services outside
the United States: (i) the award and the Shares subject to the Performance Share
Units are not part of normal or expected compensation or salary for any purpose;
(ii) neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Performance Share Units or of any amounts due to you pursuant to the settlement
of the Performance Share Units or the subsequent sale of any Shares acquired
upon settlement; and

(k) You agree that the Company may recover any incentive-based compensation
received by you under this Agreement, including, without limitation, pursuant to
Sections 5, 6, and 7 hereof, if such recovery is pursuant to a clawback or
recoupment policy approved by the Committee.

 

7



--------------------------------------------------------------------------------

12. NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

13. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate of the Company or
any specific position or level of employment with the Company or any subsidiary
or affiliate of the Company or affect in any way the right of the Company or any
subsidiary or affiliate of the Company to terminate your employment without
prior notice at any time for any reason or no reason.

 

14. ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Share Units and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other distribution hereunder shall be a general
creditor of the Company.

 

15. DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the first anniversary of the Award Date in order for you to receive the
award granted to you hereunder. If you wish to decline this award, you must
reject this Agreement prior to the first anniversary of the Award Date. For your
benefit, if you have not rejected the Agreement prior to the first anniversary
of the Award Date, you will be deemed to have automatically accepted this award
and all the terms and conditions set forth in this Agreement. Deemed acceptance
will allow the shares to be released to you in a timely manner and once
released, you waive any right to assert that you have not accepted the terms
hereof.

 

16. AMENDMENT TO PLAN

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 23 and 26 below, Performance Share
Units which are the subject of this Agreement may not be materially adversely
affected by any amendment or termination of the Plan approved after the Award
Date without your written consent.

 

8



--------------------------------------------------------------------------------

17. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

18. GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of Delaware.

 

19. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

20. DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Share Units or any other entitlement to
shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.

You understand that Data may be transferred to a stock plan service provider as
may be selected by the Company in the future, which assists in the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g. the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company and other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Performance Share Units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information

 

9



--------------------------------------------------------------------------------

about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service and career with the Employer will not be adversely affected;
the only consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Performance Share Units or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

21. ELECTRONIC DELIVERY AND ACCEPTANCE

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

22. INSIDER TRADING/MARKET ABUSE LAWS

You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares ( e.g., Performance Share
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.

 

23. LANGUAGE

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

24. COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, you understand that the Company will not
be obligated to issue any Shares pursuant to the vesting and settlement of the
Performance Share Units, if the issuance of such Shares shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares. Any determination by the Company in this regard shall be
final, binding and conclusive.

 

10



--------------------------------------------------------------------------------

25. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

26. ADDENDUM

Your Performance Share Units shall be subject to any special provisions set
forth in the Addendum to this Agreement for your country, if any. If you
relocate to one of the countries included in the Addendum, the special
provisions for such country shall apply to you, to the extent the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. The Addendum, if any, constitutes part of this
Agreement.

 

27. FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS

Your country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends paid on Share sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for any details.

 

11



--------------------------------------------------------------------------------

28. IMPOSITION OF OTHER REQUIREMENTS

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Performance Share Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

For the Company: NN, INC. By:

 

Name:

 

Title:

 

I have read this Agreement in its entirety. I understand that this award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
Shares will be subject to the Company’s policies regulating trading by
employees. In accepting this award, I hereby agree that any vendor the Company
may choose to administer the Plan may provide the Company with any and all
account information for the administration of this award.

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement, including, but not limited to, post-employment obligations related to
non-competition and non-solicitation.

 

 

By:

 

Name:

 

Title:

 

 

12



--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARE UNITS AGREEMENT

2015-2017 Performance Share Units Award

Performance Goals

The target number of Performance Share Units granted to Participant is as
follows:

 

Performance Measure

   Target Number of
Performance Share Units

Relative TSR

  

ROIC

  

With respect to Performance Share Units measured by Relative TSR, Participant
shall earn 50% of the target number of Performance Share Units for “Threshold
Performance,” 100% of the target number of Performance Share Units for “Target
Performance,” and 150% of the target number of Performance Share Units for
“Maximum Performance.” With respect to Performance Share Units measured by ROIC,
Participant shall earn 35% of the target number of Performance Share Units for
“Threshold Performance,” 100% of the target number of Performance Share Units
for “Target Performance,” and 150% of the target number of Performance Share
Units for “Maximum Performance.” For performance levels falling between the
values shown below, the percentages will be determined by interpolation. The
following tables establish the performance goals with respect to Relative TSR
and ROIC:

Relative TSR:

 

Threshold Performance
(50% of Shares)   Target Performance
(100% of Shares)   Maximum Performance
(150% of Shares) 35th Percentile   50th Percentile   75th Percentile

ROIC:

 

Threshold Performance
(35% of Shares)   Target Performance
(100% of Shares)   Maximum Performance
(150% of Shares) 11%   12.5%   14%

In the event that Relative TSR and the S&P Small Cap 600 Index are negative over
the Performance Measurement Period, and NN’s relative TSR for such period was
greater than the S&P Small Cap 600 Index, then the Performance Goal with respect
to Relative TSR shall be deemed to have met at Target Performance, and 100% of
the target number of Performance Share Units shall vest, but not more than, nor
less than, 100%.



--------------------------------------------------------------------------------

“Relative Total Shareholder Return (Relative TSR)” shall mean the change in the
value, expressed as a percentage of a given dollar amount invested in a
company’s most widely publicly traded stock over the Performance Measurement
Period, taking into account both stock price appreciation (or depreciation) and
the reinvestment of dividends (including the cash value of non-cash dividends)
in additional stock of the company. The twenty (20) trading-day average closing
values of the Company’s Common Stock and the S&P Small Cap 600 Index, as
applicable ( i.e., average S&P Small Cap 600 Index closing values over the
period of 20 trading days ending on the Award Date and the final 20 trading days
ending on the Performance Measurement Date), shall be used to value the
Company’s Common Stock and the S&P Small Cap 600 Index, as applicable, at the
beginning and end of the Performance Measurement Period. At the end of the
Performance Measurement Period, the Company will calculate the total share
returned for NN and compare that relative to the total shareholder return for
the S&P Small Cap 600 Index for the Performance Measurement Period in order to
determine whether Threshold Performance, Target Performance or Maximum
Performance with respect to Relative TSR has been met.

“TSR Percentile Rank” shall mean the percentage of TSR values of the S&P Small
Cap 600 Index during the Performance Measurement Period as compared to the
Company’s TSR during the Performance Measurement Period.

“Return On Invested Capital (ROIC)” shall be determined based on the following
formula:

ROIC = (Net Operating Profit after Tax + JV Income) / (Property, Plant and
Equipment + Noncash Working Capital)

ROIC will be based on the consolidated results of the Company, including all
acquisitions and divestitures, provided, however, that the ROIC calculation will
be based on “Adjusted Operating Results” and will exclude any items that are
publicly excluded from “Adjust Net Income” as specified in the Company’s press
releases and SEC filings from time to time.

In determining ROIC for each year of the Performance Measurement Period, ROIC
will be measured on a quarterly basis to determine an average ROIC for the year.
At the end of the Performance Measurement Period, the Company will calculate the
annual average ROIC over the Performance Measurement Period to determine whether
Threshold Performance, Target Performance or Maximum Performance has been
obtained.

 

A-2